DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-8, in the reply filed on 22 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-21 are withdrawn.  Claims 10-16 have been amended.  Claims 1-8 are currently pending and under examination.

Priority

	This Application is a Continuation-In-Part Application of U.S. Application No. 16/001096 filed June 6, 2018, which claims priority to U.S. Provisional Application No. 62/516066, filed June 6, 2017.
	However, it is noted that the limitations of management of atrophic gastritis, and anthocyanins in independent claim 1 have priority to the filing date of the instant application.  Therefore, priority for the claims is to June 17, 2020.


Claim Objections

Claim 1 is objected to because of the following informalities: “comprising step” in line 2 should be “comprising a step”; “administering effective amount” in line 2 should be “administering an effective amount”; and “to mammal in need of” in line 4 should be either “to a mammal” or “to the mammal.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “therapeutic management of atrophic gastritis in mammals” and then that the composition is administered “to mammal in need of therapy for atrophic gastritis” (emphasis added).  This claim is indefinite, because it is unclear if the same, or different, mammals are the mammal in need of therapy for atrophic gastritis.”  
Claims 2-5 recite the limitation "the therapeutic effect" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No therapeutic effect is previously recited. 
Regarding claims 6 and 7, it is noted that anthocyanins are not required to be administered per claim 1.  As such, claims 6 and 7 are indefinite, because it is unclear how an effective amount, or specific anthocyanins, are present when they are not required to be present.  It is suggested that these claims be amended to recite that the anthocyanins are administered in combination with B. coagulans MTCC 5856, then followed by the currently claimed limitations.  
Claim 8 is included in this rejection as this claim depends from above rejected claim 1, and fails to remedy the noted deficiency.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majeed et al. (US 2018/0344754; Published Dec. 6, 2018).
	Regarding claims 1 and 8, Majeed et al. teach the treatment of H. pylori infection and the resultant gastritis, which is atrophic gastritis (see Specification, para. 2, Line 3-5), by Bacillus coagulans MTCC 5856 to a mammal, including a human, in need thereof (Abs.; Para. 25, last line).  
Regarding claims 2-5, Majeed et al. teach the method and components as claimed.  As the components of the method cannot be separated from their properties, performance of the method of Majeed et al. would necessarily provide for the result of: improvement in gut barrier function by restoration of normal architecture of gastric mucosa with intact gastric epithelial cells; reduction in inflammatory markers selected from the group consisting of IL-17A, IL-1β, and IL-6; reduction in lipid peroxidation and oxidative stress; and reduction in elevated levels of enzyme myeloperoxidase.
Regarding claim 6, as noted in the indefiniteness rejection above, anthocyanins are not required to be present in the invention as currently claimed.  Majeed et al. teach that an effect amount of Bacillus coagulans MTCC 5856 includes 1x106 to 1x1014 CFU per unit dose (Para. 25, Righ Col., Line 6-8).  It is noted that 2x109 CFU of Bacillus coagulans MTCC 5856 is 333.33 mg (see Art of Record: Majeed, p.2, Left Col., Product description, Line 1-2).  Wherein 1x106 to 1x1014 CFU per unit dose fully encompasses a dosage of Bacillus coagulans MTCC 5856 of 150 mg/kg.  
Regarding claim 7, as noted in the indefiniteness rejection above, anthocyanins are not required to be present in the invention as currently claimed.  It is noted that anthocyanins including glucosides and sambubiosides of anthocyanidins selected from the group consisting of Aurantinidin, Cyanidin, Delphinidin, Europinidin, Pelargonidin, Malvidin, Peonidin, Petunidin and Rosinidin, would be capable of being present.


Conclusion

No claims are allowable.

Art of Record:
Majeed et al., A Double-Blind, Placebo-Controlled, Parallel Study Evaluating the Safety of Bacillus coagulans MTCC 5856 in Healthy Individuals, Journal of Clinical Toxicology, Vol. 6, Iss. 1, (2016), pp. 1-9 (2x109 CFU of Bacillus coagulans MTCC 5856 is 333.33 mg).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653